The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the appeal brief filed on 7/24/2020, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791          

                                                                                                                                                                                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-15, 17-19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Philpot (US 4083363) in view of WHO (“WHO Guidelines on drawing blood: best practices in phlebotomy”) 
Regarding claim 1, Philpot discloses a method of collecting blood from a patient (abstract), the method comprising: 
initiating, in a blood collection device (24), a timer (38, “electronic clock or time measuring device”) (wherein the examiner notes that this is similar to a digital stop watch such as the Healthkit digital stopwatch model GB-1201 and is programmable and can be preset in 
Philpot discloses the invention substantially as claimed above. Philpot does not expressly disclose a scrub timer; initiating the timer for a scrub time period and during the scrub time period, disinfecting skin tissue of the patient at a needle entry site with a disinfectant; and after the scrub time period has elapsed, beginning a blood draw process with the blood collection device. WHO teaches a scrub time period (step 5, 30 seconds) (page 14); during the scrub time period (30 seconds), disinfecting skin tissue of the patient at a needle entry site with a disinfectant (Step 5, page 14); and after the scrub time period has elapsed, beginning a blood draw process (step 6, page 15) (Steps 3 and 4 page 27-28) with the blood collection device (“needle”). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.   Furthermore, the use of a timer to automatically manage the manual process of managing the scrubbing time prior to blood withdrawal is found to be obvious. This is because the automation, e.g. use of a timer to manage the scrub time, to perform otherwise known manual methods (e.g. phlebotomist manually managed the scrubbing time) is not an unobvious variation from the teachings of prior art wherein automation was not performed.  In other words, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not 
Regarding claim 2, Philpot discloses a programmable timer further comprising emitting one or more audible beeps from an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31).  Philpot does not expressly disclose during the scrub period. WHO teaches a scrub time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Regarding claim 3, Philpot discloses a programmable timer further comprising emitting one or more audible beeps from an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31).  Philpot does not expressly disclose indicating the start of the scrub period. WHO teaches a scrub time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  

Regarding claim 6, Philpot discloses further comprising emitting a series of audible beeps with an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31). Philpot does not expressly disclose during the scrub period. WHO teaches a scrub time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Regarding claim 7, Philpot discloses a blood collection device (24) and a programmable timer (38) (col. 3 lines 50-54, col. 4, lines 25-31). Philpot does not expressly disclose initiating, in the blood collection device immediately after the scrub time period has elapsed, a prepare to dry timer having a prepare to dry time period; and counting down the prepare to dry period. WHO teaches further comprising: initiating, immediately after the scrub time period has 
Regarding claim 8, Philpot discloses a programmable timer further comprising emitting one or more audible beeps from an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31).  Philpot does not expressly disclose indicating a start of the prepare to dry time period. WHO teaches a start of the prepare to dry time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Regarding claim 10, Philpot discloses a programmable timer further comprising emitting one or more audible beeps from an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31).  Philpot does not expressly disclose counting down the prepare to dry time period. WHO teaches a scrub time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify 
Regarding claim 11, Philpot discloses a programmable timer further comprising visibly counting (via 40) down with a graphical user interface (40) of the collection device (24).  Philpot does not expressly disclose counting down the prepare to dry time period. WHO teaches a dry time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Regarding claim 12, Philpot is silent regarding further comprising: initiating, in the blood collection device immediately after the scrub time period has elapsed, a prepare to dry timer having a prepare to dry time period; during the prepare to dry period, performing a secondary wash of the skin tissue of the patient at the needle entry site; and counting down the prepare to dry period. WHO teaches initiating, in the blood collection device immediately after the scrub time period has elapsed, a prepare to dry timer having a prepare to dry time period; during the prepare to dry period, performing a secondary wash of the skin tissue of the patient at the needle entry site; and counting down the prepare to dry period (Step 5 and 6, page 14-15, steps 3 and 4, 
Regarding claim 13, Philpot is silent regarding further comprising: after the disinfecting tissue step, automatically initiating in the blood collection device a dry timer having a dry time period; and drying skin tissue of the patient at the needle entry site during the dry time period. WHO teaches after the disinfecting tissue step, automatically initiating in the blood collection device a dry timer having a dry time period; and drying skin tissue of the patient at the needle entry site during the dry time period (steps 3 and 4, pages 27-28). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Regarding claim 14, Philpot discloses further comprising emitting a series of audible beeps from an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31). Philpot does not expressly disclose during the scrub period. WHO teaches a scrub time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with 
Regarding claim 15, Philpot discloses a programmable timer further comprising emitting one or more audible beeps from an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31).  Philpot does not expressly disclose indicating the start of the scrub period. WHO teaches a scrub time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Regarding claim 17, Philpot discloses further comprising visibly counting down with a graphical user interface (40) of the collection device (20). Philpot is silent regarding the scrub time period. WHO teaches a scrub time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, 
Regarding claim 18, Philpot discloses a programmable timer further comprising emitting a series of audible beeps counting down from an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31).  Philpot does not expressly disclose indicating the scrub period. WHO teaches a scrub time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Regarding claim 19, Philpot discloses a programmable timer further comprising blood collection device (24). Phillips does not expressly disclose before the scrub time period, a prepare to scrub timer having a prepare to scrub time period; and counting down the prepare to scrub time. WHO teaches before the scrub time period, a prepare to scrub timer having a prepare to scrub time period; and counting down the prepare to scrub time (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  

Regarding claim 28, Philpot is silent regarding wherein the disinfectant comprises an iodine solution. WHO teaches wherein the disinfectant comprises an iodine solution (step 2, page 27). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device by utilizing WHO’s guidelines protocols and methods for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Claims 4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Philpot and WHO (“WHO Guidelines on drawing blood: best practices in phlebotomy”) as applied to claims 1 and 7 above and further in view of McCutcheon (US 20050243655). 
The combination of Philpot and WHO teach claims 1 and 7 as described above.
Regarding claims 4, 9, and 16, Philpot/WHO are silent regarding further comprising audibly counting down the scrub time period with an audible output of the collection device. McCutcheon et al teaches a timer that audibly counts down (paragraph 0061, 0086). Therefore, it would have been obvious to modify Philpot/WHO by McCutcheon to incorporate an audible countdown taught by McCutcheon into the modified device of Philpot for the purpose of Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Furthermore, it would have also been obvious at the time of the invention to automate the manual blood collection process by adding a timer as seen in In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) wherein Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Claims 20-25 is rejected under 35 U.S.C. 103 as being unpatentable over Philpot and WHO (“WHO Guidelines on drawing blood: best practices in phlebotomy”) as applied to claim 1 above and further in view of Selwyn (US 4451158). 
The combination of Philpot and WHO teach claim 1 as described above.
Regarding claim 20, the claim recites comprising automatically restarting the scrub timer if the blood draw process does not begin within a pre-determined time period following the scrub time period. Moreover, the applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be is not met. An examiner does not have to provide evidence for the required method steps that are not required to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). "  Ex Parte Schulhauser. 
Regarding claim 21, Philpot/WHO discloses a method of collecting blood from a patient (See section 4.2 Practical guidance on venipuncture for blood donation), the method comprising: 
Philpot discloses initiating, in a blood collection device (24), a timer (38) having a time period (col. 3 lines 50-54, col. 4, lines 25-31); 
visibly (via 40) and/or (examiner notes that an alternative recitation is used e.g. and/or, and therefore only one of visibly or audibly counting down must be taught) audibly counting down the timer during the time period with a graphical user interface (40) and/or audible output of the blood collection device (24) (col. 3 lines 50-54, col. 4, lines 25-31);
visibly (via 40) and/or audibly counting down the timer (38) during the time period with the graphical user interface (40) and/or audible output of the blood collection device (24) (col. 3 lines 50-54, col. 4, lines 25-31).
Philpot is silent regarding the scrub timer and scrub time periods and dry timer and dry time periods.
Who teaches the scrub timer and scrub time period (See Step 3 - If the site selected for venepuncture is visibly dirty, wash the area with soap and water, and then wipe it dry with 
Philpot/WHO fails to explicitly disclose automatically initiating, in the blood collection device after the scrub time period has elapsed, a dry timer having a dry time period. Selwyn teaches countdown timer with automatic restart periods which inherently can be programmed to a pre-determined time period following the scrub period. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an automatic restart timer as shown in Selwyn because applicant has not disclosed that having automatically restarting a timer if the blood draw process does not begin within a pre-determined time period following the scrub time period provides any advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Philpot/WHO, to perform equally well with either automatic restart timer taught by Selwyn or the claimed automatically restarting a timer if the blood draw process does not begin within a pre-determined time period following the scrub time period. 
Regarding claim 22, Philpot discloses a blood collection device (24) and a programmable timer (38) (col. 3 lines 50-54, col. 4, lines 25-31) and visibly (via 40) or audibly counting down with the graphical user interface (40) or the audible output of the blood collection device (col. 3 lines 50-54, col. 4, lines 25-31). 

Regarding claim 23, modified Philpot discloses a programmable timer further comprising emitting one or more audible beeps from an audible output of the collection device (col. 3 lines 50-54, col. 4, lines 25-31).  Philpot does not expressly disclose a dry time period. WHO teaches a dry time period (step 5, 30 seconds) (page 14). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Regarding claim 24, modified Philpot discloses a programmable timer further comprising emitting one or more audible beeps from an audible output of the collection device (col. 3 lines 
 However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a clock emitting an audible indicator before initiating the scrub time period as shown in McCutcheon, since it was known in the art that clocks have alarms on them and for the purpose of alerting the user of a specific time or time period. The motivation for doing so would be alert the user of the appropriate time frame to be cleaning or scrubbing the injection site to provide a sterile space, reducing onset of infection. WHO discloses the claimed invention except for an automated scrub timer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a blood collection device with an integral timer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Furthermore, it would have also been obvious at the time of the invention to automate the manual blood collection process by adding a timer as seen in In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) wherein Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claim 25, modified Philpot discloses a blood collection device (24) and a programmable timer (38) (col. 3 lines 50-54, col. 4, lines 25-31) and visibly (via 40) or audibly counting down with the graphical user interface (40) or the audible output of the blood collection device (col. 3 lines 50-54, col. 4, lines 25-31). Philpot does not expressly disclose initiating, in the blood collection device immediately after the scrub time period has elapsed, a prepare to dry timer having a prepare to dry time period; and visibly or audibly counting down the prepare to dry period with the graphical user interface or the audible output of the blood collection device. WHO teaches further comprising: initiating, immediately after the scrub time period has elapsed, a prepare to dry timer having a prepare to dry time period; and counting down the prepare to dry period (Step 5, 30 seconds). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Philpot’s blood collection device with associated programmable timer by utilizing WHO’s guidelines with specific timings to set the timings on Philpot’s timer for each step of the blood collection process for the purpose of maintaining the best practice in phlebotomy and therefore, improving the quality of the specimen, preventing laboratory error, patient or phlebotomist injury and/or even death of the patient.  
Response to Arguments
Applicant’s arguments, see appeal brief arguments, filed 7/24/2020, with respect to the rejection(s) of claim(s) under WHO and McCutcheon have been fully considered and are Philpot in view of WHO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 5712727232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791